Citation Nr: 9932667	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diverticulosis.

5.  Entitlement to service connection for colon polyps.

6.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
September 1969, and from January 1978 to July 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

The Board notes that the appellant withdrew the issue of 
entitlement to service connection for a heart disorder at his 
personal hearing in February 1997, and the issue of 
entitlement to an increased rating for back disability was 
withdrawn by the appellant in August 1999 following the 
increase from 0 to 20 percent in a rating decision dated 
August 1999.  We further note that, although listed as an 
issue in the American Legion informal hearing presentation, 
the issue of service connection for hearing loss of the right 
ear is not ripe for consideration by the Board as neither a 
notice of disagreement nor a substantive appeal was filed on 
this issue.  See gen. 38 C.F.R. § 20.200 (1999).



FINDINGS OF FACT

1.  Service medical records show that the appellant was 
frequently seen nasal congestion, with facial pain during 
service, diagnosed as maxillary sinusitis, which required 
antibiotic treatment; sinusitis by history was diagnosed on 
report of VA examination dated October 1995.  Report of VA 
examination dated October 1995 does not include an x-ray 
study of the sinuses.

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between the October 1995 VA examination 
finding for superficial varicosities and the appellant's 
period of service.

3.  Service medical records are negative for tinnitus 
although they document exposure to noise in the course of the 
appellant's duties and report of VA audiological examination 
dated October 1995 reflects complaints of bilateral, constant 
tinnitus.

4.  The appellant was diagnosed with diverticulosis in 
service based on an air barium contrast enema that revealed a 
solitary diverticulum (otherwise, no significant 
diverticulosis) in December 1994.  History of diverticulosis 
was diagnosed on VA examination in October 1995.

5.  Competent medical evidence showing the presence of colon 
polyps has not been presented.

6.  The appellant reported on his entrance examination in 
October 1966 a history of piles or rectal disease, and he 
confirmed at a personal hearing in February 1997 having had 
hemorrhoids prior to service.  Service medical records 
clearly show that preexisting hemorrhoids worsened in 
service, as demonstrated by a hemorrhoidectomy and banding, 
and that the appellant had recurrence of hemorrhoids in 
service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
sinusitis has been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  A well grounded claim for service connection for varicose 
veins has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

4.  Diverticulosis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

5.  A well grounded claim for service connection for colon 
polyps has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

6.  Hemorrhoids were aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.307 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (1991); 
38 C.F.R. § 3.307(a) (1999).  However, temporary or 
intermittent in-service flare-ups of a pre-service condition, 
without evidence of worsening of the underlying condition, 
are not sufficient to be considered aggravation in service.  
Hunt v. Derwinski, 1 Vet.App. 292, 296-97 (1991).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Sinusitis

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for sinusitis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) and Murphy v Derwinski, 1 Vet.App. 
78 (1990).  We observe that service medical records reflect 
that the appellant was first seen for sinusitis as early as 
1968 and that he was regularly seen throughout his combined 
20-years of service for complaints of nasal congestion and 
facial pain, diagnosed on more than one occasion as maxillary 
sinusitis, which was treated with antibiotics.  X-ray 
confirmation of sinusitis is not shown.  Following retirement 
from military service in July 1995, the appellant filed a 
claim for service connection and a VA general medical 
examination was conducted in October 1995.  Physical findings 
were negative for signs or symptoms of sinusitis although the 
appellant's history of sinusitis in service was noted.  The 
diagnosis was history of sinusitis.

While the Board believes that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), this case is not 
ready for a disposition on the merits.  We observe that, 
although a VA examination was conducted in October 1995, an 
x-ray study of the sinuses was not performed to rule out or 
confirm the presence of sinusitis.  Therefore, remand is 
necessary.  See Littke v. Derwinski, 1 Vet.App. 90 (1990) and 
Green v. Derwinski, 1 Vet.App. 121 (1990).


B.  Varicose Veins

A review of the evidence of record shows that the service 
medical records are entirely negative for varicose veins.  
Report of VA examination dated October 1995, however, is 
positive for superficial varicosities of both legs.

Initially, we note that varicose veins are not a condition 
for which presumptive service connection may be had.  See 
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Therefore, it is irrelevant that 
this condition was manifested within the initial post 
separation year.

Next, we find that this claim is not well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) because competent evidence 
has not been presented showing a nexus, or a link, between 
the current medical finding for superficial varicosities of 
both legs and the appellant's period of service.  See Caluza 
supra.

The appellant provided sworn testimony to the effect that he 
was diagnosed with varicose veins shortly after service by 
the VA on his compensation and pension examination, but 
denied any other treatment or diagnosis of varicose veins.  
The appellant seems to believe that because varicose veins 
were diagnosed soon after discharge that they must have been 
incurred during active duty, prior to his retirement.  
However, the appellant as a layman with no medical training 
or expertise is not competent to offer medical opinions and 
the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 
Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 211 (1993).  
Moreover, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).


C.  Tinnitus

Service medical records document that the appellant's duties 
involved exposure to noise although there are no documented 
complaints of tinnitus during the appellant's combined 20-
years of service.  Post service, report of VA audiological 
examination dated October 1995 reflects findings for mild 
bilateral high frequency hearing loss with complaints of 
bilateral, constant tinnitus since 1984.  The appellant 
denied that any specific incident gave rise to tinnitus, but 
noted that it disturbed his sleep and was irritating.

During sworn testimony rendered in February 1997, the 
appellant attributed the presence of tinnitus to his exposure 
to loud noises in service.  Again, he stated that recalls 
having tinnitus since 1984 in both ears.

In view of the evidence of noise exposure in service and 
complaints of tinnitus on VA audiological examination soon 
after service retirement, the Board finds that the claim is 
well grounded and that the evidence is in relative equipoise.  
As such, under the provision of 38 C.F.R. § 3.102, because 
there is an approximate balance of the positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim, the benefit-of-the-doubt must be afforded the 
appellant.  Therefore, service connection for tinnitus is 
warranted.

D.  Diverticulosis, Colon Polyp, and Hemorrhoids

Service medical records reflect that the appellant has a long 
history of lower gastrointestinal problems, that predated 
service according the medical history provided by the 
appellant on his entrance examination in October 1966.  At 
that time, he checked the box indicating "piles or rectal 
disease."  The examiner noted that the appellant reported a 
history of anal fissure and occasional bleeding.  Report of 
examination was negative for any defects or diagnoses.  On 
his separation examination in August 1969, the appellant 
again checked he box indicating "piles or rectal disease."  
The examiner noted that the appellant underwent a 
hemorrhoidectomy in May 1967, with no recurrence.  Report of 
examination was negative for any defects or diagnoses.

The appellant subsequently re-enlisted for service in January 
1978.  Service medical records reflect that, in October 1978, 
the appellant was seen for new complaints of hemorrhoids.  
The appellant was assessed with an external hemorrhoid and 
this was also noted on re-enlistment examination in June 
1981.  Report of annual examination dated August 1986 was 
negative for hemorrhoids, however, a medical history did not 
accompany this report.  In June 1987, the appellant requested 
a hemorrhoidectomy.  Examination was negative for external 
hemorrhoids, but three internal hemorrhoids were found.  The 
plan was to perform an elective hemorrhoidectomy.  A barium 
enema in June 1987 revealed the development of small 
diverticula; there was no evidence of polypoid, ulcerative or 
neoplastic change.  In July 1987, examination revealed a 
small rectal polyp at 2 o'clock and external hemorrhoid at 3 
o'clock.  The assessment was hypertrophic anal crypt versus 
squamous papilloma, benign, and external hemorrhoids, non-
thrombosed.

An annual service examination report dated June 1990 was 
negative for defects and diagnoses.  Service treatment 
records reflect that, in December 1994, the appellant was 
seen for rectal prolapse, which was noted to have gradually 
developed over the past 10 years.  The assessment was rectal 
prolapse, rectal polyp, and diverticulosis.  However, 
physical findings noted that no polyp was seen.  A few days 
later, an air contrast barium enema was performed, which 
revealed a solitary diverticulum of the left colon, but no 
significant diverticulosis.  No rectal polyps were identified 
although it was noted that the appellant had a known history 
of small polyps diagnosed by colonoscopy previously.  It was 
further noted that colonoscopy may be more sensitive to 
sessile polyps, particularly with respect to the appellant's 
history of polyps.  A sigmoidoscopy in February 1995 revealed 
a prolapsed hemorrhoid.  There were also two external and 
internal hemorrhoids found.  A hemorrhoid at 3 o'clock was 
banded.  On follow-up examination, the appellant complained 
of increased pain.  Examination was deferred and the 
assessment was status post hemorrhoid ligation.  In March 
1995, the appellant was noted to be doing fine.  In April 
1995, the appellant had a hemorrhoid at 5 o'clock banded.  On 
retirement examination in May 1995, the appellant checked the 
box indicating a history of "piles or rectal disease."  The 
examiner noted that the appellant reported the presence of 
rectal polyps with rectal prolapse, and hemorrhoids with 
diverticula.  External hemorrhoids were indicated under the 
summary of defects and diagnoses.

Post service treatment records from Tyndall Air Force Base 
dated August to October 1995 reflect that the appellant was 
seen with prolapsed hemorrhoids and a history of internal 
hemorrhoids for 30 years.  By history, diagnostic testing 
revealed diverticulosis of the colon and a small polyp.  The 
appellant was admitted for removal of polyp.  The appellant 
underwent a hemorrhoidectomy.  The final diagnoses were 
internal hemorrhoids, and adenoma of the anus.  A pathology 
report concerning a colon biopsy disclosed a mixed 
hyperplastic adenomatous polyp (serrated adenoma).  Follow-up 
treatment notes dated January and March 1996 reflect that the 
appellant had no complaints and that he was stable.

In October 1995, a VA general medical examination was 
conducted.  The diagnoses included status post 
hemorrhoidectomy, status post rectal polypectomy, history of 
rectal prolapse, and history of diverticulosis.  The 
appellant denied any recurrence of hemorrhoid symptoms since 
his hemorrhoidectomy in August 1995 and examination of the 
anus was normal, without evidence of mass.

In February 1997, the appellant testified at a personal 
hearing that he was treated for hemorrhoids in service, which 
included hemorrhoidectomies and that diagnostic testing had 
in fact revealed diverticulosis and a colon polyp.  The 
appellant reported that he had hemorrhoids prior to service, 
but that this condition was aggravated by service as 
demonstrated by his record of treatment in service.

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for diverticulosis and hemorrhoids are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) and Murphy v 
Derwinski, 1 Vet.App. 78 (1990).  Furthermore, the 
undersigned believes that VARO has adequately developed this 
case for appellate purposes and that a disposition on the 
merits is in order.
Regarding the claim for diverticulosis, the Board observes 
that the service medical records, particularly the barium 
enema conducted shortly before retirement, clearly 
establishes the presence of diverticulosis although the 
condition was described as not significant.  Post service 
medical records show history of diverticulosis.  There is no 
evidence of record suggesting or demonstrating that 
diverticulosis shown in service has resolved.  Therefore, 
weighing the evidence of record, the Board finds that service 
connection is warranted for diverticulosis because service 
medical records contain an unequivocal diagnosis for this 
condition, which has not been subsequently altered or shown 
to have resolved by medically accepted gastrointestinal 
diagnostic testing.

Regarding the claim for colon polyps, the Board observes that 
a barium enema conducted in June 1987 and December 1994 each 
failed to disclose any colon polyps.  A sigmoidoscopy in 
February 1995 also failed to show any colon polyps.  A 
history of polyps was noted by the examiner on the history 
portion of the May 1995 retirement examination.  Post service 
treatment records dated August 1995 from Tyndall Air Force 
Base disclose that a polyp was removed from the colon, shown 
by the pathology report to represent a mixed hyperplastic 
adenomatous polyp.  Reviewing this evidence, the Board finds 
that the claim is not well grounded because competent medical 
evidence of any current polyp disorder of the colon has not 
been presented.  Post service treatment records suggest that 
any existing colon polyp was removed, without sequelae or 
recurrence.  Although the appellant may believe he still has 
one or more colon polyps, as a layman, the appellant is not 
competent in the area medical science and may not provide 
opinions on medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 211 (1993).  
Moreover, lay assertions of medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

Regarding hemorrhoids, service medical records clearly show 
that the appellant was seen for worsening and recurring 
hemorrhoid problems in service.  Hemorrhoids were also noted 
on the appellant's retirement examination in May 1995. 
Although report of VA examination dated October 1995 reflects 
no hemorrhoid complaints or findings, we observe that Tyndall 
Air Force Base treatment records show that the appellant has 
internal hemorrhoids even after a hemorrhoidectomy at that 
facility in August 1995.  In weighing the evidence of record, 
the Board finds that hemorrhoids were clearly aggravated 
during service, as evidence by the need for a 
hemorrhoidectomy in May 1967, and subsequent banding of some 
hemorrhoids, without complete resolution of this problem as 
demonstrated by a hemorrhoidectomy in August 1995.  
Therefore, service connection is warranted for hemorrhoids.

******
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its June 1996 
statement of the case and March 1997 supplemental statement 
of the case.  Likewise, the Board's discussion above informs 
the appellant of the requirements for the completion of his 
application for the claim for service connection on those 
claims found not to be well grounded.

*****
The Board notes that the appellant's representative inquired 
in the informal hearing presentation whether the appellant 
was prejudiced by the unavailability of the service medical 
records to the examiners during the October 1995 VA 
compensation and pension examinations.  The Board believes 
that the appellant was not prejudiced by this action because 
the VA was under no duty assist the appellant in the 
development of his claims by providing a VA examination 
unless his claims were initially well grounded.  See Morton 
v. West, 12 Vet.App. 477 (1999).  As indicated above, certain 
of the appellant's claims were not well grounded, therefore, 
no duty to provide an examination arose.  With regard to 
those claims that were found by the Board to be well 
grounded, there was no prejudice because he Board has either 
fully granted the claim or remanded the claim for an adequate 
examination, which as indicated by the appellant's 
representative requires a review of the appellant's entire 
medical history (i.e., service medical records).  Ultimately, 
no prejudice to the appellant has occurred.


ORDER

To the extent of the finding that a well grounded claim for 
service connection for sinusitis has been presented, the 
claim is resolved in the appellant's favor.

Service connection for varicose veins is denied.

Service connection for tinnitus is granted.

Service connection for diverticulosis is granted.

Service connection for colon polyps is denied.

Service connection for hemorrhoids is granted.


REMAND

As indicated in the above decision, the claim for service 
connection for sinusitis is well grounded.  Therefore, the VA 
has a duty to assist the appellant in the development of his 
claim.  The duty to assist includes the duty to develop 
pertinent facts by conducting a thorough medical examination, 
which in this case requires a VA examination of the sinuses 
with an x-ray study to rule out or to confirm the presence of 
chronic sinusitis.  See Littke v. Derwinski, 1 Vet.App. 90 
(1990) and Green v. Derwinski, 1 Vet.App. 121 (1990).  We 
note that the service medical records were not available for 
review during the October 1995 VA examination.  In general, 
an adequate examination requires that a disability be viewed  
in relation to its whole history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

In view of the above, this case is REMANDED to VARO for the 
following action:


1.  The appellant should be scheduled for 
a VA examination of the sinuses to 
determine whether or not he has chronic 
sinusitis as supported by x-ray findings.  
An x-ray study of the sinuses must be 
performed and the x-ray report must 
accompany the examination report.  The 
claims folder must be reviewed prior to 
the examination by the examiner and the 
examiner should carefully take note of 
the appellant's history of sinusitis, as 
well as the prior diagnoses for sinusitis 
in service.  If sinusitis is not shown by 
x-ray evidence, the examiner should 
indicate for the record whether or not 
the diagnoses for sinusitis in service 
suggest a chronic versus acute and 
transitory sinus problem.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  VARO and the examiner are reminded 
that, in order for a disability 
examination to be adequate, the report 
must contain sufficient detail and, if 
the report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1998); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion regarding the outcome of this 
case and the appellant need take no action unless otherwise 
specified.  The case should be returned to the Board, if in 
order.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

